



EXHIBIT 10.1


HOME FEDERAL BANK
Short-Term Incentive Plan
(as amended and restated effective July 1, 2013)


1.    Purpose
The purpose of the Home Federal Bank (“the Bank”) Short-Term Incentive Plan is
to reward senior managers of the Bank for the attainment of corporate
objectives. The Plan is designed to motivate, reward and retain key executives.
This Plan was approved by the Personnel, Compensation and Benefits Committee of
the Board of Directors (the “Committee”) to be effective July 1, 2013.
2.
Participation

The Short-Term Incentive Plan is for selected management staff of the Bank and
its holding company, HF Financial Corp. (the “Corporation”). Participation in
this Plan will be recommended by the Chief Executive Officer of the Bank (the
“CEO”) with the approval of the Chairman and approved by the Committee.
Participation in any one year does not guarantee the participation in future
years or at the same award level.
New hires to the Corporation or the Bank and individuals promoted to assignments
which by virtue of their responsibilities may be otherwise eligible to
participate in this Plan may only participate with the approval of the CEO. The
Plan Year is the Corporation’s fiscal year.
3.
Performance Measure, Award Levels and Award Payment

The annual performance measures, award levels and award payment provisions are
identified in Addendum I. Unless otherwise specifically provided in Addendum I,
payment shall be in a lump sum within 2½ months after the close of the Plan
Year.
4.
Termination of Employment

If during the fiscal year of the Bank, a plan participant terminates his or her
employment or if the Bank terminates the employment of the plan participant
during that same period, all rights to an Award under the plan for that year are
forfeited. If the employment of a plan participant terminates after the end of
the fiscal year but before the benefits are paid, no such rights are forfeited.
Notwithstanding the provisions hereof, in the event of death, disability,
retirement, or for those individuals who participate in the Plan and have
executed a Change in Control Agreement with the Bank, the provision of paragraph
5 shall apply.
5.
Death, Disability, Retirement, and Change in Control

If a Plan participant dies, becomes disabled, retires, or is entitled to
benefits under a Change in Control Agreement during a Plan Year, the plan
participant or the plan participant’s designated




--------------------------------------------------------------------------------



beneficiary shall receive an incentive payment for the partial year based on the
number of months from the start of the Plan Year (or if later, from the first
day of the month coincident with or next following the participant’s date of
participation in the Plan) to the last day of the month in which the death,
disability, retirement, or the Date of Termination as defined in the Change in
Control Agreement, occurs, but only to the extent that an incentive payment is
otherwise earned for the Plan Year.
6.
Beneficiary Designation

Any incentive payment following the death of a participant shall be paid to such
person or persons, or other legal entity, as the participant may have designated
in writing and delivered to the Bank. The participant may from time to time
revoke or change any such designation by writing to the Bank. If there is no
unrevoked designation on file at the participant’s death, or if the person or
persons designated therein shall have all pre-deceased the participant, such
distribution shall be made to the participant’s estate.
7.
Administration and Interpretation of the Plan

The Plan shall be administered by the CEO, whose actions will be subject to the
approval of the Committee in material matters. The role of the Committee shall
be to approve the Home Federal Bank Short-Term Incentive Plan, approve the
annual target measures and goals, approve Plan participants and (at the end of
the Plan Year) approve the distribution of incentive payments to all
participants. The Plan Administrator is charged with the effective
administration of the Plan including the interpretation in instances where the
Plan is silent.
The Committee reserves the right, from time to time, to prescribe rules and
regulations at such time and in such manner as it may deem appropriate.
8.
Adjustments

Any change in the approved metric(s) caused by a single, non recurring event
that results in a 10% impact on the metric may be evaluated by the Committee in
its sole discretion to determine its inclusion or exclusion from the incentive
calculation. The approved metric(s) may be further adjusted by the Committee, in
its sole discretion, as the result of significant or material events meriting
consideration by the Committee including, but not limited to, any single, non
recurring event that results in a 10% change in the incentive calculation.
9.
Clawback

If the Committee determines, in its sole discretion, that a Plan Participant
received a payment under the Plan, that is based on materially inaccurate
financial statements, reviews, gains, or any other materially inaccurate
criteria used in determining the incentive calculation, then the Committee shall
determine the amount of any such incentive compensation that was paid as a
result of such materially inaccurate financial statements, reviews, gains, or
other materially inaccurate criteria (the “Overpayment Amount”). The Committee
shall, promptly after making such determination, send the Plan Participant a
notice of recovery (“Recovery Notice”) which shall specify the

2    

--------------------------------------------------------------------------------



Overpayment Amount and the terms for prompt repayment thereof. In addition, to
the extent that the governing laws and/or regulations that relate to the concept
of a “Clawback Provision” change or are revised such that they apply to the
Corporation, such change or revision shall be hereby incorporated with no
further action required, ab initio.


10.
Amendment/Termination of Plan

The Plan may be amended and shall be interpreted by the Committee, and its
interpretation shall be final and binding on participant and all other parties
of interest. The Plan may be terminated at any time as the Committee approves.
Plan participants will be notified as soon as possible in the event an amendment
or termination occurs.
11.
Employment

The Plan is not intended as an Employment Agreement. The Plan does not restrict
the rights of the Bank to terminate the employment of a Plan participant at any
time and without any obligation under the Plan.
12.
Legal Requirements

The Plan will be administered in accordance with all federal, state and local
statutory requirements.


13.
Effective Date

This Amendment and Restatement becomes effective July 1, 2013.



3    